DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2020 has been entered.

Response to Amendment
Applicant’s amendment filed on October 12, 2020 has been entered.  Claims 1, 2, 4, 6, 7, 9, and 14-16 have been amended.  Claims 3, 12, 13, and 17 have been cancelled.  As such, Claims 1, 2, 4-11, and 14-16 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9-11, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0203265 to Tetrault et al. (“Tetrault”) in view of Japanese Patent Application Publication No. 2004-316244 A to Ishiguro, as evidenced by U.S. Patent Application Publication No. 2004/0033743 to Worley et al. (“Worley”).  A computerized English translation of the Japanese document obtained from the EPO website is provided and referred to in this Office Action (“Ishiguro”).
With regard to Claim 1, Tetrault discloses an artificial turf system having an artificial turf mat and artificial turf fibers disposed on an upper surface of the artificial turf mat.  See, e.g., Abstract, Figure 1, entire document.  The grass-like filaments 35 of Tetrault satisfy the limitations of the claimed artificial turf fibers, as they are formed as a group of filaments.  Paragraph [0038].  Moreover, it is also the Office’s position that the backing layer 30 of Tetrault also satisfies the limitations of the claimed artificial turf fibers, as the backing layer is formed of fiber-based materials, such as woven or nonwoven fabrics.  Paragraph [0036].  Tetrault satisfies the limitations of a second energy management material because Tetrault discloses an infill material that includes superabsorbent polymers which is present on the surface of the backing material 30 and positioned between and around, i.e. on the surface, the grass-like filaments 35.  Paragraph [0062].  As such, the infill material of Tetrault, containing superabsorbent, effectively coats a surface of the fibers in the backing layer 30 and also effectively coats a surface of the filaments of the grass-like filaments 35.  Tetrault teaches that it is desirable to decrease the temperature of artificial turf under high temperature conditions.  Paragraphs [0012] to [0015].  Tetrault teaches that temperature reduction can be achieved in artificial turf by providing a first energy management material, in the form of superabsorbent polymers 45, in a cooling mat layer 40 positioned on either side of the backing layer 30 of the artificial turf mat, or as part of the backing layer.  Paragraphs [0041] to [0044].  Tetrault further teaches that the cooling mat See, e.g., Abstract, paragraph [0001], entire document.  Ishiguro teaches that phase change materials, such as paraffin, microcapsules, and polymers, can be provided to improve temperature control of a material.  Paragraphs [0007] and [0008].  Ishiguro teaches that the phase change materials can be provided in the turf using a “method of coating and impregnating microcapsules on a sheet-like support pair.”  Page 2, fourth line from bottom.  As such, Ishiguro makes it clear to the person having ordinary skill in the art that the phase change materials can be provided into a supporting sheet of the artificial turf mat.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a phase change material in the first energy management material disposed as a coating to the artificial turf mat disclosed by Tetrault, because Tetrault teaches that it is well known to incorporate temperature control materials into the supporting layer, Tetrault teaches a binding agent is used to bond the supporting layers, and since Ishiguro teaches that the inclusion of phase change materials as a temperature control material into a supporting sheet of an artificial mat improves the temperature control in the multiple layers of an artificial turf.  Such a modification is obvious as evidenced by Worley.  Worley is also related to coated articles having reversible thermal properties.  See, e.g., Abstract, entire document.  The coated articles of Worley include fibrous and textile substrates, such as woven, non-woven, film, foam, and polymer sheet configurations.  Paragraph [0016].  Worley teaches that temperature regulating materials include phase change materials, which can be used alone or in conjunction with superabsorbent materials.  Paragraph [0044].  As such, Worley demonstrates that the combination of the phase 
With regard to Claims 2 and 4, Tetrault teaches that the first energy management material can be provided in more than one layer.  Paragraph [0019].  For example, when the cooling mat can act as a backing layer when it is substituted for the backing layer.  Paragraph [0024] and Figure 3.  Tetrault also discloses that the energy management material can be included in the particulate infill.  Paragraph [0062].  Moreover, Ishiguro teaches that the phase change material can be sprayed on the group in a liquid state or dispersed throughout the ground, page 2, which would place it in the infill layer.  Ishiguro further teaches that the phase change materials are preferably provided in the form of a binder coating, paragraph [0010], which can be combined with known artificial turf membranes such as woven and nonwoven fabrics.  Paragraph [0013].  As such, placement of the phase change materials across each of the layers of the artificial turf system is a taught concept by both Tetrault and Ishiguro.  With regard to Claims 5, Ishiguro teaches that the heat of fusion of the phase change materials is in the range of 160-2000 kJ/m2.  Paragraph [0013].  Moreover, it is further reasonable to presume that the enthalpy ranges recited in Claim 5 would be inherent to Ishiguro or obvious to provide.  Support for this presumption is found because Ishiguro teaches similar materials, i.e. phase change materials formed from paraffin, microcapsules, and polymers, which are recited in Applicant’s Specification as suitable materials in the present invention.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  Additionally, the selection of listed materials to provide the claimed enthalpy ranges is obvious to the person having ordinary skill in the art because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claims 7 and 9, Ishiguro discloses numerous additives which would provide thermal insulation and energy reflection.  Paragraph [0014]. With regard to Claims 10 and 11, Ishiguro teaches that the solid add-on amount of phase change material can be in the range of 5% to 50%.  Paragraph [0012].  As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide an amount up to about 50% to the backing or an amount up to about 90% to the infill, since Ishiguro teaches that suitable phase change properties can be provided in much lower amounts than the upper claimed maximum.  With regard to Claim 14, once the binder is applied to bond the surface of the backing layer to the surface of the cooling mat, the energy management material would be disposed on a surface of the artificial turf mat.  With regard to Claims 15 and 16, Tetrault discloses providing an energy management material, in the form of a superabsorbent, on a surface of an infill material.  Paragraph [0062].  Additionally, Ishiguro teaches that another approach to providing the phase change material microcapsules is to spread them among the turf with or without the use of a binder material as a spray, rather than as a distinct sheet form.  Paragraph [0009].  As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the phase change material to the infill disclosed by Tetrault, since Tetrault teaches that it can be desirable for the infill material itself to include an energy management material, and because .

Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tetrault in view of Ishiguro as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0091663 to Olde Weghuis (“Weghuis”), as evidenced by Worley.
Tetrault does not disclose zeolite in the artificial turf.  Weghuis is also related to artificial turf comprising an artificial turf mat and artificial turf fibers.  See, e.g., Abstract, entire document.  Weghuis teaches that zeolite can be incorporated into the artificial turf, either in the mat and/or in the fibers, Paragraphs [0028] and [0030].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide zeolite to the artificial turf disclosed by the combination of Tetrault and Ishiguro in order to provide a turf with improved absorption, as shown to be known by Weghuis.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tetrault in view of Ishiguro as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0254088 to McCormick (“McCormick”), as evidenced by Worley.
Tetrault does not disclose using an aerogel in the artificial turf.  McCormick is also related to multi-layer laminate composites designed to regulate temperature.  See, e.g., Abstract, entire document.  McCormick teaches that “[s]ilica aerogels have been known to exhibit excellent thermal insulation performance and have been readily adapted for use in high temperature thermal insulation and cryogenic thermal insulation applications.”  Paragraph .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-11, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,896,809 to Sawafta et al. (“the ‘809 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘809 Patent also recites an artificial turf system having an artificial turf mat comprising a first energy management system in the form of phase change materials in combination with artificial turf fibers comprising a second energy management system, such that the artificial turf fibers are disposed on a surface of the artificial turf mat.  The present claims are broader in scope because the ‘809 Patent limits the second energy management material to comprising an aerogel.

Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive.
Applicant argues that one of skill in the art would not expect phase change materials to have the same properties as superabsorbent materials.  However, the Office does not allege 
Applicant argues that Ishiguro teaches away from using water to cool outdoor surfaces.  The Examiner disagrees.  Ishiguro teaches that spraying with water alone may not be able to provide sufficient cooling.  Such a teaching is in alignment with that of Tetrault, since Tetrault teaches incorporation of superabsorbent materials to render the spraying with water an improved method of cooling.
Applicant argues that the intended purpose of Tetrault is to provide a cooling mat having super absorbent polymers.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., super absorbent polymer being excluded from the invention) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  None of the present claims preclude the presence of an energy management material in the form of superabsorbent polymer.  In fact, Claim 1 also requires the presence of at least one second energy management material.  As 
Applicant argues that a modification to replace the superabsorbent polymer of Tetrault with the phase change material of Ishiguro would render Tetrault unsatisfactory for its intended purpose.  The Examiner disagrees.  The intended purpose of Tetrault is set forth under the “Field of Invention” section in paragraph [0006] of the reference, which states: 
The present invention relates generally to synthetic turf for landscaping, roofing, and athletic fields, and more particularly to synthetic turf having a cooling layer to substantially dissipate heat buildup common with synthetic turf.

Emphasis added.  In order for a proposed modification of the Tetrault reference to render it inoperable for its intended purpose, said proposed modification would have to render the material inoperable as a synthetic turf having a cooling layer to substantially dissipate heat buildup.  Modification of Tetrault to include phase change materials disclosed by Ishiguro maintains Tetrault’s desire of having an artificial turf that dissipates heat because Ishiguro teaches that phase change materials, such as paraffin, microcapsules, and polymers, can be provided to improve temperature control of a synthetic turf.  
Applicant argues that the principle of operation for the superabsorbent polymers is to absorb water and evaporate to create a cooling effect, which is entirely different from phase change materials that absorb and release thermal energy during the process of melting and freezing.  The Examiner disagrees.  Nothing is incompatible about these two effects of operations.  The person having ordinary skill in the art readily and easily understands that synthetic turf is usable outdoors and is thus subjected to both heating and cooling subject to outdoor temperature and outdoor humidity.  As such, the person having ordinary skill in the art would readily understand that superabsorbent materials, which absorb and release moisture 
Applicant argues that insofar as the Office is suggesting adding or combining the phase change material of Ishiguro with the superabsorbent polymer of Tetrault, then such a modification is not obvious as it amounts to extra work and greater expense for no apparent reason.  The Examiner disagrees.  Providing the phase change material disclosed by Ishiguro would improve temperature control of the artificial turf of Tetrault because Ishiguro teaches that prevents rise in temperature of the turf during hotter months.  Paragraphs [0003] to [0005].  Applicant cites In re Omeprazole Patent Litigation, 536 F.3d 1361, 87 USPQ2d 1865 (Fed. Cir. 2008), which notes that a proposed modification should not be made when that proposed modification amounted to extra work and greater expense for no reason.  However, M.P.E.P. 2143(I)(A) states:
This is not the same as combining known prior art elements A and B when each would have been expected to contribute its own known properties to the final product. In the Omeprazole case, in view of the expectations of those of ordinary skill in the art, adding the subcoating would not have been expected to confer any particular desirable property on the final product. Rather, the final product obtained according to the proposed modifications would merely have been expected to have the same functional properties as the prior art product.

The phase change materials disclosed by Ishiguro offer a method of controlling temperature of synthetic turf that operates in a different manner than the superabsorbent, and thus would be expected to provide additional benefits that would otherwise not be present with superabsorbent alone.
Applicant argues the Office fails to provide proof that superabsorbent polymers are even compatible with phase change materials.  The Examiner disagrees.  Worley teaches that temperature regulating materials include phase change materials, which can be used alone or in conjunction with superabsorbent materials.  Paragraph [0044].  As such, Worley demonstrates In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Applicant speculates on the nature of the interrelations between a superabsorbent polymer and a phase change material; however, Applicant has presented no such evidence to support the speculations.
Applicant argues that Ishiguro teaches that its microcapsules need to be on the scale of millimeter size.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., phase change material size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant asserts that neither reference provides any guidance as to whether such a large microcapsule would be compatible with the Tetrault cooling mat because the microcapsule could disrupt necessary crosslinking and density requirement of the Tetrault polymers.  The 
Applicant argues that Weghuis and McCormick do not cure deficiencies of Tetrault and Ishiguro.  However, it is the Office’s position that Tetrault and Ishiguro are not deficient in the manner argued by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789